      Case 3:21-cv-00108-GTS-ML Document 11 Filed 03/31/21 Page 1 of 1




           EDWARD E. KOPKO                            308 NORTH TIOGA STREET, 2nd FLOOR
                                                        ITHACA, NEW YORK 14850
                                                          TELEPHONE: 607.269.1300
                      LA W YE R                            FACSIMILE: 607.269.1301
               TRISTYN M. AHART, PARALEGAL                  MOBILE: 607.592.4711
              THERESA H. KLINGER, PARALEGAL                   office@kopko.law
                TYLER M. LUCAS, PARALEGAL
                  ZACH ISLAM, PARALEGAL

                                 Wednesday, March 31, 2021

 Hon. Glenn T. Suddaby, Chief U.S.                  Via ECF
 District Judge
 Federal Building and U.S. Courthouse
 P.O. Box 7367
 Syracuse, NY 13261-7367

                  Reference: Barksdale v. The City of Ithaca, et al.
                        Case Number: 3:21-cv-00108-GTS-ML
                Request for First Adjournment of Motion Return Date

Dear Judge Suddaby:
        Your Honor has set Monday, April 5th, as the deadline for plaintiff’s response to
the Motion to Dismiss in this case and April 12th as the deadline for defendant’s reply to
response to the Motion. I respectfully request a brief adjournment of the dates to a time
convenient for the Court due to personal health reasons. Attorney Earl Redding, counsel
for the defendants, agrees to this adjournment. Anticipating the Court’s consent to this
first request for an adjournment, I provide an appropriate endorsement below. May I
please know the Court’s pleasure?
        Thank you.

Respectfully Submitted,                        So ordered:

                                               ___________________________________
                                               Hon. Glenn T. Suddaby
Edward E. Kopko                                Response due: ______________
EEK/tma                                        Reply to Response due: _________________

cc: Earl Redding, Esq. (via ECF)
